Citation Nr: 1703975	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-32 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 7, 2014.

2.  Entitlement to a rating in excess of 70 percent for PTSD beginning June 7, 2014.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2003 to January 2004 and from September 2005 to December 2006, with service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran presented sworn testimony at a hearing before the undersigned in October 2016.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.

2.  In October 2016, prior to the issuance of a decision in the appeal, the Veteran stated that he was satisfied with the 70 percent rating currently in effect for PTSD, and withdrew his appellate claim of entitlement to an increased rating in excess of 70 percent for PTSD for the period beginning June 7, 2014.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD prior to June 7, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of entitlement to a rating in excess of 70 percent for PTSD for the period beginning June 7, 2014.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-connected PTSD.  For the reasons set forth below, the Board finds that he is entitled to a rating of 70 percent throughout the appeal period. 

Applicable Law

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.
 
Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The preponderance of the evidence supports a finding that the Veteran's disability picture for PTSD more nearly approximated occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) throughout the appeal period.  During this time, the Veteran's symptomatology has been primarily marked by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, disturbances of motivation and mood, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, obsessional ritual of checking his door and car locks, panic attacks, intrusive thoughts, detachment from others, restricted range of affect, loss of interest in recreational activities, difficulty concentrating or staying on task, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  See December 2011 and July 2014 VA Examination Reports; see also VA Medical Records; April 2012 Written Statement from Veteran.  The majority of the Veteran's symptoms are consistent with those listed in the criteria for a 70 percent rating.  

The Board further finds that the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas throughout the appeal period.  The Veteran reported experiencing irritability and difficulty controlling anger, leading to verbal confrontations with wife, irritability with his children and isolation from friends and family.  He reported that during the appeal period he quit more than one job because the stress of learning new material and working with the public was overwhelming.  His difficulty concentrating and staying on task results in decreased productivity both at work and at home, and he no longer enjoys the recreational activities he used to enjoy.  His chronic depression, anxiety, suspiciousness, hypervigilance and irritability cause deficiencies in his mood.  His chronic nightmares and sleep impairment result in fatigue and low energy, which affects his ability to concentrate and complete tasks.  Additionally, his memory and concentration problems negatively impact his thinking and judgment.  Thus, as the Veteran's PTSD symptomatology results in deficiencies in work, family relations, thinking, judgment and mood, the criteria for a 70 percent rating have been met throughout the appeal period.  

The Veteran testified that a grant of a 70 percent rating for the entire period would satisfy his appeal.  See October 2016 Hr'g Tr. at 3.  Thus, the Board need not address whether higher ratings are warranted.  See AB, 6 Vet. App. at 38.

Withdrawn Claim

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the October 2016 hearing before the Board, the Veteran testified that he was satisfied with the 70 percent rating assigned for PTSD.  See October 2016 Hearing Tr. at 3.  The Board interprets this statement as a withdrawal of his appeal with regard to the claim of entitlement to an increased rating in excess of 70 percent for PTSD for the period beginning June 7, 2014.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

A rating of 70 percent for PTSD is granted for the period prior to June 7, 2014, subject to the law and regulations governing the payment of VA monetary benefits.

The appeal regarding the claim of entitlement to an increased rating in excess of 70 percent for PTSD for the period beginning June 7, 2014, is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


